Sir, allow me to congratulate you on your election as President of the thirty-sixth session of the General Assembly, which I am convinced will successfully accomplish its task under your guidance,
2.	I also wish to welcome the delegations of the Republic of Vanuatu and Belize, the newly admitted Members of the world Organization.
3.	Every session of the General Assembly is a significant event in international political life. This is particularly true now when the process of detente has suffered a set-back and elements of tension in international relations are on the increase. The intensification of negative processes which have been observed in recent years threatens to confront mankind anew with the grave consequences of the cold-war policy that once caused so much damage.
4.	The main cause of unfavorable developments in the international situation lies in the attempts to push the world back Into the impasse of the policy of force by starting i new surge in the arms racc in pursuit of military superiority and by poisoning the international atmosphere. I know very well that other factors ate also mentioned as being at the root of international tension, but these ate mere pretexts used by extremist imperialist circles to conceal their true intentions.
5.	The policy of those circles is aimed at destroying the results of detcnte. Systematic efforts are being made to undermine relations between socialist and developed capitalist countries. Before our very eyes, military and economic power is being used increasingly against countries pursuing progressive policies and against liberation movements. Efforts are being made to provoke confrontation, to exacerbate the situation and to create new hotbeds of crisis. Cold war propaganda campaigns have gained further momentum.
6.	It is no exaggeration to say that all these ingredients combine to create a serious danger to peace and international security and cooperation among States and peoples which statesmen have, with a proper sense of responsibility for the fate of mankind, made untiring efforts to bring about and strengthen for decades. It is in the common interest of peoples everywhere to call a halt to those processes, jeopardizing as they do international peace and security.
7.	The Government of the Hungarian People's Republic condemns attacks on detente, the arms race and irresponsible attempts to poison the international climate and revive the cold war. The prime goal of our foreign policy remains that of promoting the cause of averting the danger of war, strengthening peace and international security, achieving disarmament and deepening friendship and cooperation among peoples.
8.	In the present situation we believe it to be of particular importance to maintain and reinforce the links which countries with different social systems have forged over the last few years in a spirit of peaceful coexistence. In so far as possible, international co-operation should continue to be developed, efforts to solve outstanding problems should be redoubled and any designs to impede or restrict, the achievement of such goals should resisted.
9.	The Hungarian People's Republic is a staunch advocate of disarmament and of arms limitation. My Government participates actively and constructively in the different international disarmament forums and endeavors to promote solutions for the issues Involved through bilateral talks as well.
10.	In the present-day international situation, all peoples of the world have a particular Interest in, and face the most important task of, halting the arms race, which is placing increasingly heavy burdens on mankind. At previous disarmament talks, a considerable number of valuable and constructive proposals were put forward and agreements were concluded. It Is important that the results of past efforts should not be wasted and should be drawn upon to achieve practical accords that would lead to a reduction of military confrontation. Renewed and mutual initiatives arc necessary for further serious steps to be taken by the world along the road to disarmament. We therefore welcome and support the Soviet disarmament proposals, including that of the addition of the most recent item on the agenda of the current session [AI36/I92], relating to the conclusion of a treaty on the prohibition of the stationing of weapons of any kind in outer space.

These proposals are based on sober consideration, taking realities into account. They reflect an earnest desire for peace and consequently coincide will the interests and
aspirations of the Hungarian people
11.	 The Government of the Hungarian People's Republic attaches particular importance to the cause of nuclear disarmament and great significance to the continuation of	talks, which are so crucial to the security of all mankind,	between the Soviet Union and the United States on the limitation and reduction of strategic nuclear weapons.
12.	The failure to ratify the SALT II agreement, the slowing down or discontinuance of the disarmament negotiations by tho American side and the implementation of	particular attention to the promotion of
the North Atlantic Treaty Organization [NVATO] decision	not a mere expression which can be struck out of decision to deploy American medium-range strategic nuclear missiles in certain Western European countries, which a direct threat to the security of my own country, serves to increase international tension, disturbs the existing balance of power and further escalates the arms race.

13.	Not long ago we were shocked to learn the news of
the latest American decision to start manufacturing the	neutron bomb. The emergence of that particularly inhumane weapon of moss destruction in the military arsenal is a consequence of the fallacious doctrine that proclaims	the possibility of a limited nuclear war and brings closer the danger of a nuclear holocaust. It is destined to	bring about a new wave of nuclear armament and to reduce the chances of success of disarmament talks. We therefore have every basis for demanding that the neutron bomb be outlawed.countries,

14.	We warmly welcome the draft declaration submitted	producing mutually acceptable agreements on ,the basis of to the General Assembly by the Soviet Union [Al36124 annex], whereby the first use of nuclear weapons would be considered a crime against mankind. We believe that the General Assembly should adopt such a declaration on the prevention of nuclear catastrophe.
15. The Hungarian Government wishes to assure theAssembly of ifs total support for the various proposals for the creation of nuclear-free zones. We endorse the idea of converting northern Europe, the Balkans and tho Mediterranean into denuclearized zones, furthermore we hope
that other regions of Europe too will be transformed in nuclear weapon-free zones.
16.	My Government believes that it is necessary to con-	no substantial progress towards removing the hotbeds of continue efforts to prohibit new types of weapons of mass destruction and chemical weapons and to limit conventional weapons. It is our earnest hope that at this session with the consent of all interested parties, decisions will be	 adopted that will help to move the disarmament talks out
of deadlock. It is our conviction that, given the necessary	political will, progress in that direction is possible.
17.	We regret that while the arms race is being stepped	up no positive response has been received to any disarmament proposals, formulated with due regard to mutual interests, that the socialist countries have presented in various forums. A grave historical responsibility is assumed by those who no need to the proposals of the socialist countries.
18. An important task for the Assembly at the present session is the preparation of the second special session of the United Nations General Assembly on disarmament schedule for 1982. We expect that the efforts being exerted towards the intensification of disarmament talks will be encouraged by that session and even by its preparatory phase. In our view the second special session on disarmament should concentrate on the elaboration of concrete measures designed to restrain the arms race and effectively to promote the cause of disarmament: it should prevent problems of secondary significance being pushed into foreground of the discussion.
19. The Hungarian People's Republic continues to pay particular attention to the promotion of detente. Detente is not a mere expression which can be struck out of dictionaries if it is not liked, but living process expressing the will of peoples. We believe that detente should continue to play a decisive role in maintaining peace and strengthening security, consolidating peaceful coexistence between countries with different social systems and expanding mutually beneficial cooperation.
20. As regards the cause of security and cooperation in Europe, the Hungarian Government has consistently striven to develop its international cooperation in the spirit of the Final Act of Helsinki. Hungarian diplomacy is taking an active part in the Madrid meeting of representatives of States signatories to the Final Act and is tirelessly persevering in its efforts to contain tendencies towards confrontation and to maintain a business like spirit in all deliberations. Together with a number of other countries, the STates members of the Warsaw Treaty are working towards conducting a constructive dialog and producing mutually acceptable agreements on the basis of the Helsinki principles.
21. We earnestly hope that the Madrid meeting will conclude its work by adopting a meaningful and balanced final document imbued with a sense of responsibility for the destiny of the peoples of the world. We believe it to be of extreme importance that a decision be taken to convene a conference on military detente and disarmament in
Europe as that would make it possible to seek sensible
compromises In adopting certain confidence-building measures and solving disarmament issues.
22. One of the major reasons for the present state of international tensions is that in the recent years there has been
no substantial progress towards removing the hotbeds of
tensions in different parts of the world. The latest international
events have once again placed renewed emphasis on the need to eliminate local conflicts, to eliminate hotbeds of crisis and to-prevent the emergence of new ones.
23. In recent years tension and the danger of armed
conflict in the Middle East have become chronic. Israel’s
armed aggression against Lebanon, its threats of war
against Syria, its piratical attack on Iraq and the provocations
of its air force against Libya are all evidence that
the Government of Israel and the imperialist forces backing
It ale attempting IO keep the Middle Fast crisis aIivc.
It would appear that they want to exploit the complex situation
then: In order to establish American military bases.
All this makes it even more evident that the separate Camp David deal is totally useless for the settlement of existing problems.
24.	The Government of the Hungarian People's Republic favors a comprehensive and just settlement of the Middle East crisis and for the establishment of a .lasting peace in the region. It has taken a stand of solidarity with the just struggle of the Arab peoples and considers that complete withdrawal of Israeli troops from all the occupied Arab territories, respect for the inalienable rights of the Palestinian people, including the right to establish an independent State of Palestine and international guarantees for the security and independence of all the States of the region are absolutely indispensable. This is in keeping with the interests of the States and peoples of that area as well as of international peace and security. My Government is of the view that the present session of the General Assembly should contribute towards convening an international conference capable of settling the acute crisis in the Middle East with the participation of all interested parties, including the Palestine Liberation Organization [PL0].
25.	Imperialist circles have created a dangerous situation in the area of the Persian Gulf and, more broadly, throughout the entire Indian Ocean basin. In that region, where a considerable part of the world's oil resources is to be found, peace, security and stability are of particular importance. What is needed is not a show of military force, but agreements that guarantee peace and security. We regret that the leading Western Powers reject the concrete proposals of the Soviet Union concerning a settlement of the situation and are impeding the implementation of the United Nations Declaration on the Indian Ocean as a Zone of Peace [General Assembly resolution 35/150].
26.	The improvement of the international situation as a whole and the normal development of inter-State relations and co-operation is being hampered by collaboration between imperialist circles, the hegemonists of Peking and other elements to keep the so-called questions of Afghanistan and Kampuchea artificially on the agenda. The Government of the Hungarian People's Republic believes that the termination of outside intervention in the domestic affairs of Afghanistan is an indispensable prerequisite to the elimination of the dangerous situation around that country. We support the Afghan Government's proposals for a settlement of 24 August 1981 [A/36145] as providing a good basis for a political solution. Any settlement plan that seeks a decision on Afghanistan without the participation of the legitimate Government of th'U country and refuses to recognize the sovereign and Inalienable right of the Afghan people to settle its own affairs is unrealistic and unacceptable.
27.	The policy of China, guided as it is by hegemonistic designs, has given rise to serious complications in IndoChina and South-East Asia. The Hungarian Government is in solidarity with the countries of IndoChina and supports their constructive proposals to restore tranquility in the region and to transform South-East Asia into a zone of peace and stability and multilateral cooperation among States. It is desirable that the dialog which is getting under way among the countries of South-East Asia on the basis of peaceful political initiatives by three countries of IndoChina should produce positive results. We are convinced that recognition of the existing political realities is the only correct path to follow in securing peace and stability in the area.
28.	We take great satisfaction in the fact that the efforts, of the Kampuchean people, which has suffered a terrible tragedy, have produced significant results in the reconstruction and consolidation of the People's Republic of Kampuchea. Keeping the so-called question of Kampuchea on the agenda of various international forums only serves imperialist and reactionary interests, The prestige of the world Organization is not enhanced by the fact that the rightful place of the People's Republic of Kampuchea is still being occupied by the Pol Pot clique which represents no one.
29.	Among the factors preventing any improvement in the international situation, I should mention the long-outstanding question of Korea. My Government is unswerving in its solidarity with the struggle of the Democratic People's Republic of Korea and supports its efforts to bring about the peaceful reunification of that country.
30.	My Government shares the justified concern already voiced by several speakers over the mounting economic, political and military pressure being exerted by Imperialism and international reaction on the developing countries and the national liberation movements. I should like to declare in this forum that my Government supports the struggle of peoples for social progress, national independence and self-determination, and against colonial oppression and neo-colonialist ambitions. Our position concerning the situation in southern Africa, the policy of apartheid. Western Sahara and the revolutionary processes in Latin America is. guided by that same spirit.
31.	We believe that the States Members of the United Nations should take much more effective measures than they have done so far with a view to the final elimination of the vestiges of colonialism and to ensuring the exercise by all peoples of their right to self-determination. One of the most urgent tasks is to ensure Namibia's accession to independence. My Government supports the Namibian people in its struggle for independence waged under the leadership of the South West Africa People's Organization [SHMFO], its sole legitimate representative, against the South African occupiers. My Government maintains that the United Nations should put its earlier resolutions into effect by immediately ending the Illegal occupation of. Namibia, and ensuring the Territorial's real independents.
32.	We condemn the acts of aggression by the Government of South Africa against neighboring countries. Those acts pose a threat to international peace and security. We consider it to be particularly outrageous that the army of the racist regime has penetrated deep into Angolan territory, thus trampling underfoot international law and the principle of national sovereignty, The world Organization has a duty to adopt and apply sanctions against the aggressor.
33.	Much disquieting news is coming in from Central America. With American assistance the military junta is out to crush the struggle of the patriots who represent the interests of the Salvadorean people; Imperialist pressures ate mounting on democratic Nicaragua also. Cuba has become to target of dally propaganda attacks by the United States. We believe that the right of peoples to self-deter-urination Is applicable also to the American continent and no one is entitled to Intervene in the internal affairs of other countries or to determine the course of their development.
34.	The Hungarian People's Republic continues to maintain a profound interest hi the unhindered development of international economic co-operation. My Government seeks to promote the development of International economic relations, the removal of obstacles to co-operation, the elimination of unequal relations and the establishment of a just and democratic international economic order. The Government of the Hungarian People's Republic supports and encourages the lawful economic demands of developing countries. The Hungarian People's Republic regards developing countries as Important economic partners enjoying equal rights in every respect. We are ready to participate in the vigorous development of economic, commercial, scientific and technological co-operation with them on a mutually advantageous and long-term basis. At the same time, I believe it is important to stress that we are also striving for a universal solution to the problems of the world economy, including the elimination of those factors which hinder the development of East-West economic relations. .
35.	I have attempted in this way to present the views of my Government on certain questions relating to the current international situation and to Indicate our priority concerns in foreign policy. It is true that the processes which are now at work in world politics give little ground for optimism. However, our hopes are based on our conviction that the forces which are interested in maintaining peace and co-operation among States will ultimately prevail over attempts at confrontation. It is our belief that the prevailing situation of tension is temporary in character and that the community of. nations will find itself able to return to fruitful relations and International co-operation for the benefit of all. lb that end my country is willing to combine its efforts with those of other countries which pursue realistic policies. It is in that spirit that the Hungarian delegation is ready to take an active part in a constructive discussion of the problems on our agenda and to take the necessary initiatives in a search for new solutions.
